
	

116 S2631 IS: Identity Theft Victims Protection Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2631
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2019
			Mr. Scott of Florida (for himself, Mrs. Capito, Mrs. Fischer, Mr. Rubio, Mr. Cotton, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act to accurately report identity theft transactions in the
			 credit histories of criminal defendants.
	
	
 1.Short titleThis Act may be cited as the Identity Theft Victims Protection Act of 2019. 2.Accurate reporting of credit history information related to identity theft (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B (15 U.S.C. 1681c–2) the following:
				
					605C.Accurate reporting of credit history information related to identity theft
 (a)PurposeThe purpose of this section is— (1)to prevent information that is the result of identity theft from appearing in the credit history of a victim consumer; and
 (2)to accurately report the information in the credit history of the confirmed perpetrator of identity theft following a finding of guilt for a violation of section 1028(a)(7) or 1028A(a) of title 18, United States Code.
 (b)Transfer of Identity theft credit informationUpon direct request of a victim consumer, or an individual acting on behalf of or as a personal representative of a victim consumer, a consumer reporting agency described in section 603(p) that maintains a file on the consumer and has received appropriate proof of an act or acts of identity theft, as described in subsection (c), shall—
 (1)remove any information in the file of a victim consumer confirmed to be the result of identity theft; and
 (2)add the removed information to the file of the defendant found guilty of the identity theft. (c)Information necessary to effect transferThe direct request of a victim consumer, or an individual acting on behalf of or as a personal representative of a victim consumer under subsection (b), shall include the following information:
 (1)A certified copy of the indictment, information, or charging instrument filed in a court of competent jurisdiction alleging 1 or more acts of identity theft, in violation of section 1028 or 1028A(a) of title 18, United States Code, by a named defendant against a named victim consumer.
 (2)Appropriate proof of the identity of the defendant. (3)Appropriate proof of the identity of the victim consumer.
 (4)A certified copy of the judgment entered by a court of competent jurisdiction declaring the defendant guilty of 1 or more acts of identity theft or aggravated identity theft, as alleged in the indictment, information, or charging instrument, against the victim consumer.
 (5)Identification by the victim consumer of the information related to the confirmed act or acts of identity theft or aggravated identity theft by the defendant.
 (6)A statement by the victim consumer that the information is not information relating to any transaction by the consumer.
 (d)Authority To request additional informationA consumer reporting agency may request additional information from the individual or entity submitting information under subsection (b) if such additional information is necessary to confirm—
 (1)the identity of the victim consumer or the defendant; (2)the authenticity of any court document; or
 (3)the information in the file of the victim consumer requested to be removed. (e)Notification to furnishers of informationA consumer reporting agency shall promptly notify the furnisher of information identified by the victim consumer under subsection (b)—
 (1)that the information is the result of a judicially confirmed act of identity theft by the named defendant;
 (2)that the information identified as the result of identity theft has been removed from the file of the victim consumer, and the information has been added to the file of the defendant; and
 (3)the effective date of the addition of the information to the file of the defendant. (f)Notification to consumer reporting agenciesA consumer reporting agency described in section 603(p) that maintains a file on the consumer and has received the materials and information described in subsection (c) shall refer such information to each of the other consumer reporting agencies described in subsection 603(p), in accordance with procedures developed under section 621(f).
 (g)DefinitionIn this section, the term victim consumer has the meaning given the term victim in section 609(e).. (b)Technical and conforming amendmentThe table of contents for the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following:
				605C. Accurate reporting of credit history information related to identity theft..
			
